


110 HR 2755 IH: To abolish the Board of Governors of the Federal Reserve

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2755
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To abolish the Board of Governors of the Federal Reserve
		  System and the Federal reserve banks, to repeal the Federal Reserve Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal
			 Reserve Board Abolition Act.
		2.Federal Reserve
			 Board abolished
			(a)In
			 GeneralEffective at the end of the 1-year period beginning on
			 the date of the enactment of this Act, the Board of Governors of the Federal
			 Reserve System and each Federal reserve bank are hereby abolished.
			(b)Repeal of
			 Federal Reserve
			 ActEffective at the end of the 1-year period
			 beginning on the date of the enactment of this Act, the
			 Federal Reserve Act is hereby
			 repealed.
			(c)Disposition of
			 Affairs
				(1)Management during
			 dissolution periodDuring the 1-year period referred to in
			 subsection (a), the Chairman of the Board of Governors of the Federal Reserve
			 System—
					(A)shall, for the
			 sole purpose of winding up the affairs of the Board of Governors of the Federal
			 Reserve System and the Federal reserve banks—
						(i)manage the
			 employees of the Board and each such bank and provide for the payment of
			 compensation and benefits of any such employee which accrue before the position
			 of such employee is abolished; and
						(ii)manage the assets
			 and liabilities of the Board and each such bank until such assets and
			 liabilities are liquidated or assumed by the Secretary of the Treasury in
			 accordance with this subsection; and
						(B)may take such
			 other action as may be necessary, subject to the approval of the Secretary of
			 the Treasury, to wind up the affairs of the Board and the Federal reserve
			 banks.
					(2)Liquidation of
			 assets
					(A)In
			 generalThe Director of the Office of Management and Budget shall
			 liquidate all assets of the Board and the Federal reserve banks in an orderly
			 manner so as to achieve as expeditious a liquidation as may be practical while
			 maximizing the return to the Treasury.
					(B)Transfer to
			 treasuryAfter satisfying all claims against the Board and any
			 Federal reserve bank which are accepted by the Director of the Office of
			 Management and Budget and redeeming the stock of such banks, the net proceeds
			 of the liquidation under subparagraph (A) shall be transferred to the Secretary
			 of the Treasury and deposited in the General Fund of the Treasury.
					(3)Assumption of
			 liabilitiesAll outstanding liabilities of the Board of Governors
			 of the Federal Reserve System and the Federal reserve banks at the time such
			 entities are abolished, including any liability for retirement and other
			 benefits for former officers and employees of the Board or any such bank in
			 accordance with employee retirement and benefit programs of the Board and any
			 such bank, shall become the liability of the Secretary of the Treasury and
			 shall be paid from amounts deposited in the general fund pursuant to paragraph
			 (2) which are hereby appropriated for such purpose until all such liabilities
			 are satisfied.
				(d)ReportAt
			 the end of the 18-month period beginning on the date of the enactment of this
			 Act, the Secretary of the Treasury and the Director of the Office of Management
			 and Budget shall submit a joint report to the Congress containing a detailed
			 description of the actions taken to implement this Act and any actions or
			 issues relating to such implementation that remain uncompleted or unresolved as
			 of the date of the report.
			
